Citation Nr: 1012924	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an ancient 
schwannoma, including as secondary to herbicide agent 
exposure.  

2.  Entitlement to service connection for dysphagia, 
including as secondary to right parotid adenocarcinoma.  

3.  Entitlement to service connection for headaches with 
numbness and tingling of the head, including secondary to 
right parotid adenocarcinoma.  

4.  Entitlement to service connection for vertigo, including 
as secondary to right parotid adenocarcinoma.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 
1965 to March 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Veteran was afforded a hearing before an Decision Review 
Officer (DRO) in October 2007.  He was also afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge conducted at the RO in May 2009.  Transcripts of these 
hearings are contained in the claims file.  
 
The Board has here recharacterized the Veteran's claimed 
schwannoma as an "ancient schwannoma," based upon surgical 
pathology findings reflected in medical records contained 
within the claims file.  

The issues of entitlement to service connection for an 
ancient schwannoma, service connection for headaches with 
numbness and tingling of the head, service connection for 
vertigo, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Dysphagia developed during the Veteran's period of active 
service.


CONCLUSION OF LAW

Dysphagia was incurred in service.  38 U.S.C.A.§§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the 
disposition herein as to the issue of service connection for 
dysphagia, there is no need for further discussion of notice 
or development.


II.  Claim for Service Connection for Dysphagia

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id. 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform to Allen; additionally, other substantive changes 
were made. As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by 
laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

In service in 1983 the Veteran was found to have a right 
parotid gland tumor.  Biopsy revealed this to be an 
adenocarcinoma.  Accordingly, in April 1984, while still in 
service, the Veteran underwent a right superficial 
parotidectomy.  The tumor was found to extend back and to be 
intimately adherent to the main trunk of the facial nerve.  
The tumor was accordingly sharply dissected from that point.  
Based on the extent of the tumor, it was surmised that there 
was likely microscopic infiltration of the disease into the 
neck.  However, it was believed that the disease could be 
controlled by radiotherapy rather than more extensive 
surgery.  Accordingly, the Veteran underwent radiotherapy 
between June 1984 and August 1984, with 35 x-ray treatments 
over this interval, with a daily dose of between 180 and 200 
rads.  This radiotherapy included a dosing of 5040 rads to 
the lower cervical mantel.  

The Veteran was noted to have some dysphagia following the 
April 1984 surgery and subsequent radiotherapy.  At the 
Veteran's May 2009 hearing the Veteran's representative 
presented the Veteran's contention that the Veteran's 
difficulty with swallowing was present within one year of 
service.  By the Board's review of the record, the dysphagia 
was in fact present during service, as noted in the May to 
August of 1984 record of hospitalization for the Veteran's 
radiotherapy.  At the May 2009 hearing the Veteran contended 
that he had esophageal damage from three surgeries and from 
radiation, and that this was causative of his dysphagia.

A February 2006 VA record of otolaryngology treatment for 
the Veteran's dysphagia observed the Veteran's right neck 
dissection and woody tissue associated with his in-service 
surgery and radiotherapy for his right parotid 
adenocarcinoma.  A March 2006 VA treatment record noted the 
Veteran's difficulty with dysphagia since 1984; the treating 
otolaryngologist assessed that the dysphagia was probably 
secondary his treatment for his parotid cancer, explaining 
that this was potentially a late muscular difficulty from 
the treatment or due to the radiotherapy itself.  

The claims file thus presents an affirmative medical opinion 
causally linking the Veteran's dysphagia to his in-service 
treatment for his service-connected adenocarcinoma of the 
right parotid gland.  The claims file does not contain 
medical evidence weighing against the claim.  Accordingly, 
the Board finds the weight of the evidence to favor the 
claim for service connection for dysphagia on three 
interrelated bases: development of the dysphagia in service, 
a causal association with the cancer treatment in service, 
and as secondary to service-connected parotid 
adenocarcinoma.  Hence, service connection is warranted.  
38 C.F.R. § 3.303, 3.310.  


ORDER

Service connection for dysphagia is granted.


REMAND

The Veteran was afforded VA examinations for compensation 
purposes in March 2007 to address his claimed disabilities 
including ancient schwannoma, headaches with numbness and 
tingling, and vertigo.  However, these examiners noted on 
the examination reports that the claims file was unavailable 
for review.  This case presents complex questions of 
etiology related to parotid adenocarcinoma surgery and 
radiotherapy treatment in service in 1984, and subsequent 
development of a rare ancient schwannoma involving the C2 
nerve root for which surgery was performed in December 2006.  
Treatment records suggest that the complained-of headaches 
and tingling/numbness of the head as well as vertigo 
developed around the same time as neck pain, with the 
Veteran eventually seeking treatment, leading to the 
discovery of the ancient schwannoma.  However, this by no 
means precludes an etiology related to service, and in 
particular related to radiation treatment for the in-service 
parotid adenocarcinoma, which involved 5040 rad to the lower 
cervical mantle as part of a larger course of that 
radiotherapy between June and August of 1984.  

Once VA provides an examination, it must be adequate or VA 
must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one."  
Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)).  An examination must be based 
upon consideration of the Veteran's prior medical history 
and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  Because the VA examiners for compensation purposes 
in March 2007 did not review the claims file and hence did 
not review potentially relevant medical records, those 
examinations cannot be considered probative in this case, 
and new examinations addressing claimed disabilities the 
subject of this remand must be afforded the Veteran.  

The Board will not presently adjudicate the TDIU claim 
because a disability rating has yet to be assigned to the 
newly service-connected dysphagia, and because the other 
disabilities the subject of this remand may be service 
connected in the course of remand development or upon return 
of the case to the Board.  Thus, the TDIU claim is 
inextricably intertwined with the other appealed claims, and 
must await their resolution.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the 
facts underlying separate claims are "intimately connected," 
the interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together); 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).

Upon remand examination, the examining specialist must also 
clarify whether the ancient schwannoma which was excised in 
December 2006 is properly characterized as a benign 
schwannoma or a malignant schwannoma.  

Service connection is in effect for bilateral hearing loss, 
rated 50 percent disabling; right ulnar neuropathy, rated 10 
percent disabling; status post right parotidectomy for 
adenocarcinoma with adenoid cystic features, rated 10 
percent disabling; recurrent tinnitus, rated 10 percent 
disabling; rhinitis secondary to radiation treatment for 
parotid adenocarcinoma associated with status pot right 
parotidectomy for adenocarcinoma with adenoid cystic 
features, rated 10 percent disabling; blepharitis of the 
right eye associated with status post right parotidectomy 
for adenocarcinoma with adenoid cystic features, rated 
noncompensable; recurrent otitis media secondary to 
radiation treatment for parotid adenocarcinoma associated 
with status post right parotidectomy for adenocarcinoma with 
adenoid cystic features, rated noncompensable; and 
xerostomia associated with status post right parotidectomy 
for adenocarcinoma with adenoid cystic features, rated 
noncompensable.  The combined schedular rating is 70 
percent. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should then be afforded a 
VA examination by an appropriate 
specialist.  The claims file must be made 
available to the examiner for review.  The 
examiner should conduct any special 
studies deemed necessary to answer the 
questions posed here, and should provide a 
complete rationale for any opinions 
expressed.  The examiner should provide 
responses to the following:

a.  The examiner should opine 
whether the ancient schwannoma which 
was excised in December 2006 is 
properly characterized as a "benign 
schwannoma," or alternatively, as a 
"malignant schwannoma."    

i).  Is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran's 
schwannoma is causally related to 
his military service?

ii).  If the answer to question i) 
is no, is it as likely as not that 
the schwannoma is causally related 
to service-connected disability/ies, 
including the right parotid 
adenocarcinoma residuals, to include 
the 1984 treatment including partial 
superficial parotidectomy and 
radiotherapy (with 4500 rads to the 
right parotid bed, 2000 rads to the 
right parotid area, and 5040 rads to 
the lower cervical mantle) for a 
right parotid gland adenocarcinoma.  

iii).  If the answer to i) and ii) 
is no, does the Veteran have any 
additional disability (aggravation) 
associated with the schwannoma that 
is the result of service-connected 
disabilities?   

b.  As for any current headaches, 
any current numbness/tingling of the 
head, and any current vertigo or 
vertigo-like condition, the 
specialist should answer the 
following questions: 

i).  Is it at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the claimed 
headache disorder, numbness/tingling 
of the head, or vertigo/vertigo-like 
condition is causally related to 
service? 

ii).  If the answer to question i) 
is no, is it as likely as not that 
the claimed headache disorder, 
numbness/tingling of the head, or 
vertigo/vertigo-like condition is 
causally related to service-
connected disability/ies, including 
the right parotid adenocarcinoma 
residuals, to include the 1984 
treatment including partial 
superficial parotidectomy and 
radiotherapy (with 4500 rads to the 
right parotid bed, 2000 rads to the 
right parotid area, and 5040 rads to 
the lower cervical mantle) for a 
right parotid gland adenocarcinoma?  

iii).  If the answer to questions i) 
and ii) is no, does the Veteran have 
any additional disability 
(aggravation) of the headache 
disorder, numbness/tingling of the 
head, or vertigo/vertigo-like 
condition that is the result of 
service-connected disabilities?  
 
The examiner should provide a 
complete explanation for each 
opinion provided.  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it, or that 
the weight of the evidence is more 
favorable than not.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's remanded claims.  If the 
decision on any of these claims remains 
adverse to the veteran, provide him and 
his representative with an appropriate 
supplemental statement of the case (SSOC). 
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


